     Case 2:19-cv-04185-JPR Document 24 Filed 07/16/20 Page 1 of 1 Page ID #:906



                                                             JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ALISA MARIE EYVONNE GOMEZ        ) Case No. CV 19-4185-JPR
     WASHINGTON,                      )
12                                    )
                       Plaintiff,     )
13                                    )              JUDGMENT
                  v.                  )
14                                    )
     ANDREW SAUL, Commissioner        )
15   of Social Security,              )
                                      )
16                     Defendant.     )
17        For the reasons set forth in the accompanying Memorandum
18   Decision and Order, it is hereby ADJUDGED THAT (1) Plaintiff’s
19   request for an order reversing the Commissioner’s decision and
20   remanding the case for further proceedings is GRANTED; (2)
21   Defendant’s request for an order affirming the Commissioner’s
22   final decision is DENIED; and (3) judgment is entered in
23   Plaintiff’s favor.
24
25   DATED: -XO\
                                       JEAN P. ROSENBLUTH
                                       JEAN
                                       J
26                                     U.S.
                                       U S MAGISTRATE JUDGE
27
28
